UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2612



ROBERT BARNWELL CLARKSON,

                                              Plaintiff - Appellant,

          versus


WHITE HOUSE COUNSEL, Executive Office of the
President,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Solomon Blatt, Jr., Senior District
Judge. (CA-97-3833-8-08BD)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Barnwell Clarkson, Appellant Pro Se. Frances Cornelia Trapp,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Barnwell Clarkson appeals the district court’s orders

denying his “motion for a new trial” and granting summary judgment

to the Defendant in his Freedom of Information Act request.     We

have reviewed the record and the district court’s opinion and

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Clarkson v. White House Coun-

sel, No. CA-97-3833-8-08BD (D.S.C. June 24 & July 23, 1998).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2